                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                        NORTHERN DIVISION

LORA L. ROSENCRANS                                                      PLAINTIFF

V.                       NO. 3:19-CV-00345-KGB-JTR

ANDREW SAUL,
Commissioner of Social Security                                    DEFENDANT


                                    ORDER

      Plaintiff is granted permission to proceed in forma pauperis pursuant to 28

U.S.C. § 1915. The Clerk is directed to file and docket the Complaint, without

prepayment of fees and costs or security therefor, and issue summons.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Leave to Proceed

In Forma Pauperis, Doc. 1, is GRANTED.

      DATED this 2nd day of December, 2019.




                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
